Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 26, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00765-CV


                MICROWAVE NETWORKS, INC., Appellant

                                       V.

    ABC ASSEMBLY LLC, F/K/A NGI ELECTRONICS, LLC, Appellee

                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-64733


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed July 12, 2019. On November 14,
2019, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2